Citation Nr: 1132715	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than August 17, 2000 for a 30 percent rating for post-traumatic stress disorder, and to an effective date earlier than April 10, 2002, for a 70 percent rating for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, (RO).  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an effective date earlier than August 17, 2000 for a 30 percent rating for PTSD was denied by a December 2001 rating decision about which the Veteran was notified in January 2002; a timely appeal to this denial was not filed by the Veteran.  

2.  A May 2005 Board decision denied entitlement to an effective date earlier than April 10, 2002, for a 70 percent rating for PTSD.   

3.  Since an award of benefits based on a claim to reopen is made effective from the date of the reopened claim, the Veteran's attempt to reopen claims to entitlement to earlier effective dates for the award of compensation benefits for PTSD, cannot result in an earlier effective date.  

CONCLUSION OF LAW

The Veteran is not legally entitled to effective dates earlier than August 17, 2000 for a 30 percent rating or April 10, 2002 for a 70 percent rating for PTSD.    38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2010).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's General Counsel has held, however, that the notice and assistance requirements of the VCAA are not applicable where, as in the instant cae, there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  In such cases, there is no reasonable possibility that the claim could be substantiated.  See VAOPGCPREC 5-2004.

From a review of the Veteran's communications, including in sworn testimony to a hearing officer in March 2010, he has attempted to raise claims for entitlement to effective dates earlier than August 17, 2000 for a 30 percent rating and April 10, 2002, for a 70 percent rating for PTSD.  The record reflects that these claims were previously denied by way of a December 2001 rating decision concerning the 30 percent rating, and a May 2005 Board decision concerning the 70 percent rating.  The Veteran was notified of the 2001 decision in January 2002, and of the Board's decision in June 2005.  Timely appeals of these decisions were not pursued.  

A similar procedural background as in the instant case was presented in Lapier v. Brown, 5 Vet. App. 215 (1993), in which the United States Court of Appeals for Veterans Claims stated:

The sole issue on appeal is whether the Veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989.  Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

In the instant case, the December 2001 rating decision and May 2005 Board denying earlier effective dates for the 30 and 70 percent ratings for PTSD are "final" and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§  .104, 20.302, 20.1100, 20.1103.  An award granted on the basis of receipt of new and material evidence may not be made effective prior to receipt of the claim to reopen (in this case November 2008).  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2010).  Thus, even were the Veteran's claims to be granted based on a determination that he had submitted new and material evidence, effective dates earlier than August 17, 2000, for a 30 percent rating and April 10, 2002 for a 70 percent rating for PTSD could not be assigned.  See Lapier, 5 Vet. App. at 215.  The ruling in Lapier is controlling and dispositive in the instant case, and absent a successful resolution of a claim or motion of clear and unmistakable error, the desired earlier effective dates cannot be assigned.  Thus, the Board finds that the Veteran's claim lacks legal merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

The claim for entitlement to an effective date earlier than August 17, 2000 for a 30 percent rating for PTSD, and for an effective date earlier than April 10, 2002 for a 70 percent rating for PTSD, is dismissed for lack of legal merit or entitlement under the law.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


